Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-28 are pending in the application.
As to claims 1-14, recitations of “metric collection module is to” and “scaling module is to” perform various functions is not treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it failed the third prong of the three-prong test since the modules are recited as being a part of the master node modified by sufficient structure by being hosted in a host with a controller that is part of a system with client devices in performing various functions.

Claim Objections
Claim 15 is objected to because of the following informalities:  the limitation "the controller" in line 18 should read --a controller-- and subsequent recitations referencing the limitation (i.e. line 21) should read --the controller--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2016/0323377 to Einkauf et al. (hereafter Einkauf).

As to claim 15, Einkauf teaches the invention as claimed including a method for scaling at least one computing cluster including at least one master node and a plurality of slave nodes in a distributed computing system [MapReduce cluster having master and worker nodes, paragraph 43, lines 1-10; scaling of the cluster of nodes, paragraph 48, lines 1-4], the method comprising: 
receiving, by the at least one master node, at least one request from at least one client device for performing at least one operation related to at least one application hosted on the at least one computing cluster [in the perspective of the master node, reception and assignment of tasks of executing MapReduce program to slave nodes, paragraph 41, lines 1-14; client requested execution of MapReduce type application(s), paragraph 64, lines 5-8; nodes/resources being represented as units called instances, paragraph 49, lines 12-15; paragraph 50, lines 13-16]; 
determining, by the at least one master node, at least one of a vertical scaling, a horizontal scaling, and a diagonal scaling for scaling the at least one computing cluster to perform the requested at least one operation related to the at least one application [monitoring component which can be implemented as a part of the master node, analyze metrics characterizing the behavior of compute/slave nodes to determine if scaling is needed, paragraph 48; scaling by increasing or decreasing (i.e. horizontal scaling or scaling in/out) number of nodes, paragraph 36, lines 10-11; paragraph 114, lines 25-33; scaling up/down (i.e. vertical scaling) of resources, paragraph 28 (Note: type of scaling depends on how resource(s) are virtualized, such that in a single physical computing machine shared among multiple virtual instances horizontal scaling of virtual instances is nonetheless vertical scaling of hardware resources and in a single virtual instance that span across multiple physical computing machines vertical scaling of the virtual instance can be horizontal scaling of hardware resources, paragraph 2)], wherein determining the horizontal scaling for scaling the at least one computing cluster comprises:
determining a requirement for the at least one additional slave node for performing the requested at least one operation based on the determined at least one available resource on the plurality of slave nodes and at least one resource threshold associated with the plurality of slave nodes; and 
determining the horizontal scaling for allocating the at least one additional slave node to the at least one computing cluster [increasing/decreasing number of nodes in a cluster, paragraph 36, lines 10-11; paragraph 38, lines 13-17; paragraphs 64-67], wherein the at least one master node is configured to report about the determined horizontal scaling to the controller, wherein, in response to the received report, the controller adds the at least one additional slave node to the at least one computing cluster through a HSG interface [monitoring component implemented as a part of the master node gather and analyze metrics characterizing behavior of compute/storage nodes, pass them to an auto-scaling rule engine (auto-scaling component) which in response determine whether and when to perform auto-scaling actions; the auto-scaling rule engine or component being implemented on the same or different control plane as system 300 or another service in communication through various interfaces, paragraphs 48, 135 and 144; scaling by increasing or decreasing (i.e. horizontal scaling or scaling in/out) number of nodes, paragraph 36, lines 10-11; paragraph 114, lines 25-33] (Note: in the absence of a specific definition a HSG interface in interpreted as any interface allowing communication between a controller and a cluster); and 
sending, by the at least one master node, at least one scaling request to a controller of a host for initiating the determined scaling [gathered and/or analyzed metrics are communication to auto-scaling rules engine/service to initiate scaling actions, paragraph 48].  

As to claim 16, Einkauf teaches the invention as claimed including wherein performing the at least one operation includes at least one of storing data related to the at least one application, and processing the data related to the at least one application [paragraph 41].  

As to claim 17, Einkauf teaches the invention as claimed including wherein the vertical scaling includes at least one of allocating and de-allocating at least one additional amount of resources for the at least one master node [scaling cluster capacity up/down, paragraphs 28-29; paragraph 49, lines 12-15].
  
As to claim 18, Einkauf teaches the invention as claimed including wherein the horizontal scaling includes allocating at least one additional slave node to the at least one computing cluster [increasing/decreasing number of nodes in a cluster, paragraph 36, lines 10-11; paragraph 38, lines 13-17].

 As to claim 19, this claim is rejected for the same reason as claims 17-18 above.  

As to claim 20, Einkauf teaches the invention as claimed including wherein determining the vertical scaling for scaling the at least one computing cluster includes: determining that the master requires the at least one additional amount of resources for performing the requested at least one operation; determining the at least one additional amount of resources required for the at least one master node; and determining the vertical scaling for allocating the determined at least one additional amount of resources for the master node [when scaling policy condition is met, identify amount of capacity in the cluster should be increased or decrease and portion of the cluster the policy applies, paragraph 22, lines 11-20; policy pertaining to resource utilization threshold such as storage/computing capacity in a node-level and scaling up/down nodes of particular instance group (i.e. core/master nodes) , paragraphs 28, 30 and 34; scaling of Core or Master node instance group, paragraph 80 ].  

As to claim 21, Einkauf teaches the invention as claimed including wherein determining that the master node requires the at least one additional amount of resources includes: collecting at least one metric of the at least one master node; analyzing the collected at least one metric and the received at least one request from the at least one client device to determine at least one required amount of resources for performing the at least one operation using a maintained mapping of required amount of resources with a plurality of operations of a plurality of applications, wherein the determined at least one required amount of resources includes at least one minimum required amount of resources and at least one maximum required amount of 36/41resources, wherein the at least one minimum required amount of resources represents a downscale limit of resources and maximum amount of resources represents a upscale limit of resources; determining at least one available amount of resources on the master node; and determining that the at least one master node requires the at least one additional amount of resources based on the determined at least one required amount of resources and the at least one available amount of resources [client defined auto-scaling policies, gathering metrics relevant to trigger condition and triggering condition leading to auto-scaling action, Fig. 2 and corresponding text; auto-scaling accordingly to meet performance target or service level agreements and without exceeding maximum cost, paragraphs 28-29; anticipated resource requirement of tasks, paragraph 51, lines 20-24 (Note: 80% resource utilization is equivalent to 20% remaining/available resource)].  

As to claim 22, Einkauf teaches the invention as claimed including wherein determining that the at least one master node requires the at least one additional amount of resources based on the determined at least one required amount of resources and the at least one available amount of resources includes: comparing the at least one available amount of resources with the at least one minimum required amount of resources and the at least one maximum required amount of resources; and determining that the at least one master node requires the at least one additional amount of resources if the at least one available amount of resources is less than the at least one minimum required amount of resources [workload related trigger for auto-scaling, paragraph 37; need based scaling based on demand, paragraph 23].  

As to claim 23, Einkauf teaches the invention as claimed including determining, by the at least one master node, at least one underutilized amount of resources on the at least one master node based on the determined at least one required amount of resources and the at least one available amount of resources; and determining, by the at least one master node, the vertical scaling for de-allocating the at least one underutilized amount of resources from the master node on determining the at least one underutilized amount of resource on the at least one master node [scaling down when resource are not used for a period of time, paragraphs 28 and 64-68 (Note: Idle is equivalent to 100% resource availability)].  

As to claim 24, Einkauf teaches the invention as claimed including wherein determining the at least one underutilized amount of resources includes: comparing the at least one available amount of resources on the at least one master node with the at least one minimum required amount of resources and the at least one maximum required amount of resources; and determining the at least one underutilized amount of resources on the at least one master node if the at least one available amount of resources is more than the at least one maximum required amount of resources [scaling down when resource are not used for a period of time, paragraphs 28 and 64-68 (Note: Idle is equivalent to 100% resource availability and/or 0% resource requirement)].  

As to claim 25, Einkauf teaches the invention as claimed including wherein determining the horizontal scaling for scaling the at least one computing cluster includes determining at least one available resource on the plurality of slave nodes of the at least one computing cluster for performing the at least one requested operation [increasing/decreasing number of nodes in a cluster to perform a MapReduce job, paragraph 36, lines 10-11; paragraph 38, lines 13-17; paragraphs 64-67].
  
As to claim 26, Einkauf teaches the invention as claimed including wherein determining the at least one available resource on the plurality of slave nodes includes: collecting the at least one metric of the plurality of slave nodes; and analyzing the collected at least one metric to determine the at least one available resource on the plurality of slave nodes of the at least one computing cluster [CPU/storage utilization of cluster including node-level metrics, paragraph 28].  

As to claim 27, Einkauf teaches the invention as claimed including wherein determining the requirement for the at least one additional slave node includes: comparing the at least one available resource on the plurality of slave nodes with the at least one resource threshold associated with the plurality of slave nodes of the at least one computing cluster; and determining the requirement for allocating the at least one additional slave node if the at least one available resource on the plurality of slave nodes is less than the at least one resource threshold associated with the plurality of slave nodes [CPU/storage utilization of cluster including node-level metrics, paragraph 28 (Note: 80% resource utilization threshold for triggering auto-scaling is equivalent to 20% remaining/available resource threshold)].
  
As to claim 28, Einkauf teaches the invention as claimed including wherein determining the diagonal scaling for scaling the at least one computing cluster includes: determining the at least one available resource on the at least one master node, and the at least one available resource on the plurality of slave nodes of the at least one computing cluster based on the at least one metric of the at least one master node and the plurality of slave nodes; comparing the at least one available resource on the at least one master node with the at least one resource required for performing the requested at least one operation, and the least one available resource on the plurality of slave nodes with the at least one resource threshold associated with the plurality of slave nodes; determining a requirement for allocating the at least one additional amount of resource for the at least one master node and for allocating the at least one additional slave node to the at least one computing cluster if the at least one available resource on the at least one master node is less than the at least one resource required for performing the requested at least one operation, and the least one available resource on the plurality of slave nodes is less than the at least one resource threshold associated with the at least one slave node; and determining the diagonal scaling for allocating the at least one additional amount of resource to the at least one master node and the at least one additional slave node to the at least one computing cluster [see mappings for claims 20-27 above].

As to claims 1-14, Einkauf teaches the method for scaling at least one computing cluster including at least one master node and a plurality of slave nodes in a distributed computing system, therefore, Einkauf teaches the distributed computing system for implementing the method.  Furthermore, Einkauf teaches the at least one master node comprising modules/capability, a plurality of client devices; host including controller and at least one computing cluster [one or more clients, distributed computing cluster having monitoring service and cluster(s) of nodes; master node and/or monitoring component, Figs. 1, 3 and corresponding text].
Response to Arguments
Applicant's arguments filed on 5/25/22 have been fully considered but are not persuasive.

In the remarks, Applicant argued in substance that:
Eikauf does not disclosed the newly added limitations as amended in independent claims 1 and 15.
Examiner respectfully traversed Applicant's remarks:

As to point (a), the examiner respectfully disagrees and submits that Eikauf teaches a monitoring component implemented as a part of the master node gather and analyze metrics characterizing behavior of compute/storage nodes, pass them to an auto-scaling rule engine/auto-scaling component which in response determine whether and when to perform auto-scaling actions; the auto-scaling rule engine or component being implemented on the same or different control plane as system 300 or another service in communication through various interfaces [paragraphs 48, 135 and 144] that perform scaling by increasing or decreasing (i.e. horizontal scaling or scaling in/out) number of nodes [paragraph 36, lines 10-11; paragraph 114, lines 25-33], therefore applicant’s argument is no persuasive. (Note: in the absence of a specific definition for a HSG interface, the limitation is interpreted as an interface allowing communication between a controller and a cluster).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                /QING YUAN WU/                                                                                                                Primary Examiner, Art Unit 2199